REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the filing on 4/13/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 21-51 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 21 and 36, the closest prior art are US 20120200908 off Bergh et al and US 20120019889 of Lamine et al.

Regarding Claims 21 and 36, Bergh teaches an electrochromic lite comprising: a substrate; an electrochromic device disposed on a surface of the substrate in a substantially rectangular area having a first corner and a second corner, the electrochromic device comprising first and second monolithic transparent conductive layers sandwiching an electrochromic stack; a first angled bus bar disposed on the first monolithic transparent conducting layer proximate the first corner the substantially rectangular area, the first angled bus bar configured to apply voltage of a first polarity to the first monolithic transparent conducting layer; and a second angled bus bar disposed on the second monolithic transparent conductive layer proximate the second corner of the substantially rectangular area; wherein each of the arms of the first and second angled bus bars do not overlap each other; and wherein each of the arms of the first and second angled bus bars has a length about 90% of the length of a side of the substantially rectangular area on which it resides; and wherein the first corner is diagonally opposed to the second corner. Lamine teaches an electrochromic device, wherein one or both of the first monolithic transparent conductive layer and the second monolithic transparent conductive layer is a single layer of a conductive material; and wherein each of the arms of the angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides.

But it is not obvious to a person having ordinary skill in the art at the time the invention to combine the teaching of Bergh and Lamine to have an electrochromic lite comprising all the limitations as claimed.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an electrochromic lite further comprising:

wherein each of the arms of the first and second angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides, wherein each of the arms of the first and second angled bus bars do not overlap each other, and wherein the first corner is diagonally opposed to the second corner,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 22-35 and 50 are also allowed due to their dependence on claim 21.
Claims 37-49 and 51 are also allowed due to their dependence on claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872